OCD\|G)(DA(»)N-\

NNNNNNNNN_\_;_\_;_\_\_\_\_\_\
G)`ICDOTA(»)N-\O(D®\IC)OTLO)N-\O

UN|TED STATES DlSTR|CT COURT
DlSTR|CT OF NEVADA

 

 

 

CHR|S GL|SSON, Case No. 3:19-cv-00025-RCJ-CBC
Plaintiff ORDER
v.
FURLONG et al.,
Defendants
l. DlSCUSSlON

Plaintif'f, who is a prisoner in the custody of the Nevada Department of Corrections
("NDOC"), has submitted a civil rights complaint under 42 U.S.C. § 1983. (ECF No. 1-1).
Plaintiff has neither paid the full filing fee for this matter nor filed an application to proceed
in forma pauperis.

Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, P|aintiff must complete an
application to proceed in forma pauperis and attach both an inmate account statement
for the past six months and a properly executed financial certificate1 The Court will retain
Plaintiff's civil rights complaint (ECF No. 1-1), but will not me it until the matter of the
payment of the hling fee is resolved. P|aintiff will be granted an opportunity to file an
application to proceed in forma pauperis, or in the alternative, pay the full filing fee for this
action. lf Plaintif'f chooses to file an application to proceed in forma pauperis he must file
a fully complete application to proceed in forma pauperis.

ll. CONCLUS|ON
For the foregoing reasons, l`l' lS ORDERED that the C|erk of the Court WlLL SEND

P|aintiff the approved form application to proceed in forma pauperis by a prisoner, as well

 

1 P|aintiff has submitted a properly executed hnancia| certificate and an inmate
account statement (See ECF No. 1- at 12; ECF No. 1-2).

 

©®`|C')U'l-bb)N-\

NNNN|\)NN|\)N_\_\_\_\_`_\_\_\_\._\
m\IG)Ul-LQN-\O¢.OQ`IO)O'|L(DN-\O

 

as the document entitled information and instructions for filing an in forma pauperis
application.

lT lS FURTHER ORDERED that within thirty (30) days from the date of this order,
Plaintiff must either: (1) file a fully complete application to proceed in forma pauperis, on
the correct form with complete financial attachments in compliance with 28 U.S.C. §
1915(a); or (2) pay the full $400 fee for filing a civil action (which includes the $350 filing
fee and the $50 administrative fee).

lT |S FURTHER ORDERED that if P|aintif'f does not timely comply with this order,
dismissal of this action may resu|t.

lT lS FURTHER ORDERED that the C|erk of the Court will retain the complaint
(ECF No. 1-1), but will not le it at this time.

DATED TH|S _/_/_ day of January 2019/h

  

 

 

